Citation Nr: 1622802	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1986 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which, in pertinent part, denied entitlement to service connection for a right knee disability.

The Veteran testified at a September 2010 Board hearing held at the RO; a transcript of the hearing is of record.  The Veterans Law Judge who presided over that hearing is no longer employed by the Board.  The Veteran was informed of this in an April 2016 letter, and was offered the opportunity for a new hearing.  In an April 2016 response, the Veteran declined to have another Board hearing and asked that the case be considered based on the evidence of record.

In June 2011 and June 2014, the Board remanded the case for further development. Unfortunately, an additional remand is necessary for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.











REMAND

The Veteran was afforded a VA examination in August 2014 to determine the nature and etiology of his right knee disability.  The VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the basis for this opinion was that there was no diagnosable condition found during the examination, as clinical and radiographic examinations were negative.

A March 2016 VA orthopedic surgery note indicated that x-rays of the Veteran's right knee revealed mild degenerative changes of the patellofemoral joint. The note also indicated that at the time of an MRI one year earlier, the Veteran had some increased signal in his Hoffa's fat pad.  An April 2016 orthopedic surgery note indicated that the Veteran had been diagnosed with degenerative joint disease, right knee.  These medical treatment records indicate the existence of a right knee diagnosis that was not addressed by the August 2014 VA examiner.  Therefore, a remand is necessary to obtain a medical opinion as to the etiology of the Veteran's current right knee degenerative joint disease. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who conducted the August 2014 VA examination (or suitable substitute) for an addendum medical opinion.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee degenerative joint disease was incurred in, or otherwise related to, the Veteran's service, including a 1986 basic training injury followed by additional treatment during service.

In providing the requested opinion, the VA examiner should consider the significance of the prior VA examinations of record, as well as the October 2008 statement of a Corpsman who formerly treated the Veteran in service.

The examiner must provide a detailed rationale for all opinions rendered. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available

2. Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient. Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete. If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




